Lundberg Stratton, J.,
dissenting. I believe that the award of permanent and total disability benefits (“PTD”) to this claimant constitutes an award of damages *114rather than compensation for the loss of earning capacity that PTD is intended to replace. Therefore, I must respectfully dissent.
The majority reasons that, despite the claimant’s voluntary abandonment of the entire labor force some eleven years prior to his diagnosis of pneumoconiosis, an award of PTD is justified due to the long latency period for the disease. The majority relies on what I believe to be the flawed analysis in State ex rel. Liposchak v. Indus. Comm. (1995), 73 Ohio St.3d 194, 652 N.E.2d 753.
The fact is that this claimant, although involuntarily out of his prior job due to the closing of the Reliance plant in 1986, was still capable of sustained remunerative employment at that time. He allegedly looked for work while receiving unemployment compensation but then elected to take a regular retirement. This was an intentional, willing, and voluntary act of removing himself from the entire labor force. For various nonallowed medical conditions, he applied for and was awarded Social Security disability in 1988.
More than eleven years later, he applied for PTD based on a diagnosis of pneumoconiosis. However, I believe that he was ineligible for PTD because any medical impairment from his occupational disease was not preventing him from engaging in sustained remunerative employment because he had retired. State ex rel. Baker Material Handling Corp. v. Indus. Comm. (1994), 69 Ohio St.3d 202, 631 N.E.2d 138; See, also, State ex rel. Liposchak, 73 Ohio St.3d at 196-197, 652 N.E.2d at 755-756 (Cook, J., dissenting). When he applied for PTD, this claimant had already left the labor force and had no loss of earning capacity. “If claimant voluntarily removed himself from the workplace for reasons unrelated to his industrial condition, he is ineligible for permanent total disability, even if his condition later deteriorates to the point, where claimant would be medically unable to work.” State ex rel. Consolidation Coal Co. v. Yance (1992), 63 Ohio St.3d 460, 461-462, 588 N.E.2d 845, 847.
Therefore, this claimant’s PTD award may be characterized as one for damages only. This court has repeatedly stressed that PTD is to compensate for loss of earning capacity. It is not intended to be a damages award. Baker, 69 Ohio St.3d at 210, 631 N.E.2d at 145; State ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167, 170, 31 OBR 369, 372, 509 N.E.2d 946, 949.
I believe that the majority is opening another Pandora’s Box by creating such an exception for occupational diseases with long latency periods without considering whether the claimant remains in the labor force. I fail to see why a claimant who suffers from an occupational disease with a long latency period should be treated differently from a claimant whose prior injury worsens after the claimant has voluntarily removed himself or herself from the work force. The majority’s opinion today approves a PTD award under the former circumstances; however, case law prohibits PTD in the latter situation. Contrary to the majority’s *115conclusion, the circumstances that precipitate a work-force departure are relevant when a claimant is seeking PTD compensation for future wage loss. Therefore, I would reverse the judgment of the court of appeals.
Porter, Wright, Morris & Arthur and Christopher C. Russell, for appellant.
Tablack, Wellman, Jeren, Hackett & Skoufatos Co., L.P.A., John A Jeren, Jr., and Edward Hartwig, for appellee Glen C. Wright.
Betty D. Montgomery, Attorney General, and Thomas L. Reitz, Assistant Attorney General, for appellee Industrial Commission of Ohio.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.